United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-40802
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROBERTO VILLARREAL-GUZMAN,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 5:04-CR-2507-ALL
                         --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Roberto Villarreal-

Guzman (Villarreal) has requested leave to withdraw and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Villarreal received a copy of counsel’s motion but filed no

response.

     Our independent review of the brief and the record discloses

no nonfrivolous issues for appeal.   Counsel’s motion for leave to




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40802
                               -2-

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.   SEE 5TH CIR.

R. 42.2.